          Case 1:20-cv-03697-VEC Document 24
                                          23 Filed 09/17/20 Page 1 of 1


                                                                 Hogan Lovells US LLP
                                                                 390 Madison Avenue



                  MEMO ENDORSED
                                                                 New York, NY 10017
                                                                 T +1 212 918 3000
                                                                 F +1 212 918 3100
                                                                 www.hoganlovells.com


                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
September 17, 2020                                               DATE FILED: 9/17/2020

VIA ECF

Hon. Valerie Caproni
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

Re:     Donoghue, et al. v. National Health Investors, Inc., et al.
        S.D.N.Y. Docket No. 1:20-cv-03697-VC
        Joint Request to Adjourn the Initial Conference

Dear Judge Caproni:

This firm represents defendant Eric L. Mendelsohn (“Mr. Mendelsohn”) in the above-referenced
action.

We, along with counsel for nominal defendant National Health Investors, Inc. (“NHI”) and counsel for
plaintiffs Deborah Donoghue and Mark Rubenstein (together, “Plaintiffs”), write to jointly request an
adjournment of the initial conference that is currently scheduled for September 25, 2020. All parties
consent to, and join in, this request and propose November 6, 2020 and November 13, 2020 as
alternative dates. This is the parties’ third request to adjourn the initial conference – the conference
was previously adjourned from June 26, 2020 to July 24, 2020 and then further adjourned to
September 25, 2020. The parties make this request in light of Mr. Mendelsohn’s and NHI’s pending
motions to dismiss, which were filed on August 12, 2020 and fully briefed as of September 2, 2020.

Respectfully yours,                           Application DENIED. The initial pretrial conference will be
/s/ Robin L. Muir                             held as scheduled on September 25, 2020 at 10:00 a.m.
Robin L. Muir
                                              The parties must appear for the conference by dialing
                                              888-363-4749, using the access code 3121171 and the
Senior Associate
robin.muir@hoganlovells.com                   security code 3697. The parties' joint letter and proposed
D 212 918 3264                                case management plan are due by close of business on
                                              September 18, 2020.
                                                SO ORDERED.
cc:     All counsel of record
        via ECF



                                                HON. VALERIE CAPRONI
                                                UNITED STATES DISTRICT JUDGE                    9/17/2020
